  Case 1:21-cr-00440-WFK Document 1 Filed 08/25/21 Page 1 of 6 PageID #: 1




NEM:DEL
F. #2021 R00766

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               INDICTME              T
                                                                1:21-cr-00440(WFK)(RLM)
       - against -                                     Cr. No. _ _ _ _ _ _ _ _ _ __
                                                       (T. 18, U.S.C. , §§ 922(g)(l), 924(a)(2),
ROBERTO BURBANO,                                        924(c)(l)(A)(i), 924(d)(l) and 3551 et
    also known as "Cash,"                               ~.; T. 21, U.S.C., §§ 841(a)(l),
                                                        841(b)(l)(C), 841(b)(l)(D), 846, 853(a)
                        Defendant.                      and 853(p); T. 28, U.S.C., § 2461(c))

---------------------------X

THE GRAND JURY CHARGES:

                                        COUNT ONE
                (Conspiracy to Distribute and Possess with Intent to Distribute
                                   Controlled Substances)

               1.     In or about and between July 2018 and February 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ROBERTO BURBANO, also known as "Cash," together with others, did

knowingly and intentionally conspire to distribute and possess with intent to distribute one or

more controlled substances, which offense involved (a) a substance containing marijuana, a

Schedule I controlled substance, (b) a substance containing cocaine, a Schedule II controlled

substance, and (c) a substance containing oxycodone, a Schedule II controlled substance,

contrary to Title 21 , United States Code, Section 841(a)(l).

               (Title 21, United States Code, Sections 846, 841(b)(l)(C) and 841(b)(l)(D);

Title 18, United States Code, Sections 3551 et seq.)
  Case 1:21-cr-00440-WFK Document 1 Filed 08/25/21 Page 2 of 6 PageID #: 2

                                                                                                 2


                                      COUNTTWO
                      (Possession of Cocaine with Intent to Distribute)

              2.      On or about February 28, 2019, within the Eastern District ofNew

York, the defendant ROBERTO BURBANO, also known as "Cash," did knowingly and

intentionally possess with intent to distribute a controlled substance, which offense involved

a substance containing cocaine, a Schedule II controlled substance.

              (Title 21 , United States Code, Sections 84l(a)(l) and 841(b)(l)(C); Title 18,

United States Code, Sections 3551 et seq.)

                                       COUNT THREE
                              (Felon in Possession of a Firearm)

              3.      On or about February 28, 2019, within the Eastern District of New

York, the defendant ROBERTO BURBANO, also known as "Cash," knowing that he had

previously been convicted in a court of one or more crimes punishable by a term of

imprisonment exceeding one year, did knowingly and intentionally possess in and affecting

commerce one or more firearms, to wit: a .357 caliber Ruger revolver bearing serial number

160-28848 and a .45 caliber Hi-Point Firearm semi-automatic pistol bearing serial number

X401677.

              (Title 18, United States Code, Sections 922(g)(l), 924(a)(2) and 3551 et~.)

                                       COUNTFOUR
                   (Possessing a Firearm During a Drug Trafficking Crime)

              4.      On or about February 28, 2019, within the Eastern District of New

York, the defendant ROBERTO BURBANO, also known as "Cash," did knowingly and

intentionally use and carry one or more firearms during and in relation to one or more drug
   Case 1:21-cr-00440-WFK Document 1 Filed 08/25/21 Page 3 of 6 PageID #: 3

                                                                                                    3


trafficking crimes, to wit: the crimes charged in Counts One and Two, and did knowingly

and intentionally possess such firearms in furtherance of said drug trafficking crimes.

               (Title 18, United States Code, Sections 924(c)(l)(A)(i) and 3551 et seq.)

                             CRIMINAL FORFEITURE ALLEGATION
                                AS TO COUNTS ONE AND TWO

               5.     The United States hereby gives notice to the defendant that, upon his

conviction of either of the offenses charged in Counts One and Two, the government will

seek forfeiture in accordance with Title 21 , United States Code, Section 853(a), which

requires any person convicted of such offenses to forfeit: (a) any property constituting, or

derived from, any proceeds obtained directly or indirectly as the result of such offenses; and

(b) any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such offenses, including but not limited to: (i) a .357 caliber

Ruger revolver bearing serial number 160-28848, and (ii) a .45 caliber Hi-Point Firearm

semi-automatic pistol bearing serial number X401677, both seized on or about February 28,

2019, in Queens, New York (together, the "Seized Firearms").

               6.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)      cannot be located upon the exercise of due diligence;

                      (b)      has been transferred or sold to, or deposited with, a third party;

                      (c)      has been placed beyond the jurisdiction of the court;

                      ( d)     has been substantially diminished in value; or

                      ( e)     has been commingled with other property which cannot be

divided without difficulty;
   Case 1:21-cr-00440-WFK Document 1 Filed 08/25/21 Page 4 of 6 PageID #: 4

                                                                                                    4


it is the intent of the United States, pursuant to Title 21 , United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 21, United States Code, Sections 853(a) and 853(p))

                             CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS THREE AND FOUR

               7.     The United States hereby gives notice to the defendant that, upon his

conviction of either of the offenses charged in Counts Three and Four, the government will

seek forfeiture in accordance with Title 18, United States Code, Section 924( d)( 1) and Title

28, United States Code, Section 2461 ( c), which require the forfeiture of any firearm or

ammunition involved in or used in any knowing violation of Title 18, United States Code,

Section 922 or Section 924, or any violation of any other criminal law of the United States,

including but not limited to the Seized Firearms.

               8.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)      cannot be located upon the exercise of due diligence;

                      (b)      has been transferred or sold to, or deposited with, a third party;

                      ( c)     has been placed beyond the jurisdiction of the court;

                      ( d)     has been substantially diminished in value; or

                      ( e)     has been commingled with other property which cannot be

divided without difficulty;
   Case 1:21-cr-00440-WFK Document 1 Filed 08/25/21 Page 5 of 6 PageID #: 5

                                                                                                    5

it is the intent of the United States, pursuant to Title 21 , United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 924(d)(l); Title 21 , United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))


                                                                  A TRUE BILL




JA
ACT                 STATES ATTORNEY
EAST                CT OF NEW YORK
                  Case 1:21-cr-00440-WFK Document 1 Filed 08/25/21 Page 6 of 6 PageID #: 6


F.#:202 1R00766
FORMDBD-34             No.
JUN. 85


                              UNITED STATES DISTRICT COURT
                                            EASTERN District of NEW YORK

                                                 CRIMINAL DIVISION

                                     THE UNITED STATES OF AMERICA
                                                              vs.


                                                 ROBERTO BURBANO,
                                                                                      Defendant.
                                                  INDICTMENT
                       (T. 18, U.S.C., §§ 922(g)(l), 924(a)(2), 924(c)(l)(A)(i), 924(d)(l), and
                        3551 et~.; T. 21 , U.S .C., §§ 84l(a)(l), 84l(b)(l)(C), 841(b)(l)(D),
                                  846, 853(a) and 853(p); T. 28, U.S.C., § 2461(c))

                             A true bill.                                  .OcAW~AA~~- _
                       - - - - - - - - - - - - --------------~              - ~~-T-' Foreperson

                       Filed in open court this _________ _____ ___ day,

                       of ____________ A.D. 20 ________________________________ _


                                                                                            Clerk



                       Bail, $ __________ _



                                     Devon Lash, Assistant U.S. Attorney (718) 254-6014
